Citation Nr: 1436305	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess 30 percent for obsessive compulsive disorder with major depressive disorder.

2. Entitlement to an initial compensable evaluation for right wrist carpal boss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1983 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. In an April 2012 Statement of Accredited Representative in Appealed Case, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of the issue of entitlement to an increased initial evaluation for obsessive compulsive disorder with major depressive disorder.

2. Service-connected right wrist carpal boss is manifested by painful motion; range of motion of flexion to 80 degrees, extension to 70 degrees, radial deviation approximately 25 degrees, and ulnar deviation to 40 degrees; and no additional limitation with repetition.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for obsessive compulsive disorder with major depressive disorder.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for an initial compensable rating of 10 percent for service-connected right wrist carpal boss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded a VA examination in September 2008.  The VA examination is adequate for the purposes of evaluating the Veteran's disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Obsessive Compulsive Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant's representative has withdrawn the issue of an increased evaluation for obsessive compulsive disorder with major depressive disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  April 2012 Statement of Accredited Representative in Appealed Case.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. Right Wrist Carpal Boss

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right wrist carpal boss has been assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5015. The Veteran contends that his symptomology is worse than is contemplated under such initial rating, and that a higher rating should, therefore, be assigned.

Under Diagnostic Code 5015, benign new growths of the bones are to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In September 2008, the Veteran was afforded a VA examination.  At this examination, the Veteran complained of an aching pain in the dorsum of his wrist. He indicated that computer use aggravated his wrist pain.  In regards to range of motion, the Veteran exhibited flexion to 80 degrees, extension to 70 degrees, radial deviation approximately 25 degrees, and ulnar deviation to 40 degrees.  The examiner found no objective evidence that any of this motion was painful or that there was additional limitation with repetition. 

The Veteran has indicated that his right wrist causes him pain, especially with tasks that require repetitive wrist motion, such as using hand tools, using a computer, or writing.  See September 2009 Notice of Disagreement, December 2010 VA Form 9, April 2012 Statement of Accredited Representative in Appealed Case, June 2014 Appellant's Brief.

Based on the above evidence, the Board finds that a preponderance of the evidence is against a compensable rating for service-connected right wrist carpal boss based on limitation of motion.  The maximum 10 percent rating requires limitation of extension to less than 15 degrees or flexion in line with the forearm.  The Veteran's wrist extension exceeds 15 degrees and flexion motion does not evidence it is in line with the forearm.  Additionally, there was no further limitation with repetition. Absent evidence of limitation of motion to less than 15 degrees flexion or extension in line with the forearm, an initial compensable rating based on limitation of motion must be denied.

However, as noted, Diagnostic Code 5003, arthritis, degenerative, indicates when limitation of motion for a specific joint is noncompensable a rating of 10 percent is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5015 covering benign new growths of the bones, such as Veteran's carpal boss, are to be rated on limitation of motion of affected parts, as arthritis, degenerative.  In light of this, the Board finds the Veteran entitled to an initial evaluation of 10 percent for his service connected right wrist carpal boss.  Absent ankylosis of the Veteran wrist, of which there is no evidence of record, the Veteran's disability picture does not warrant a higher evaluation.  

Overall, the evidence discussed above supports a 10 percent evaluation.  The Veteran's overall disability picture does not warrant a higher evaluation in excess of 10 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 10 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Other Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist carpal boss with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's limitation of motion is contemplated in the applicable criteria that rate his right wrist carpal boss.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the evidence of record does not support a finding that the Veteran's right wrist carpal boss has markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

The issue of entitlement to an initial evaluation in excess of 30 percent for obsessive compulsive disorder with major depressive disorder is dismissed.  

An initial rating of 10 percent, but no higher, is granted for right wrist carpal boss, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


